DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 2/10/2021, have been reviewed and considered.  Claims 1-3 and 8-10 have been amended, claims 4-7 and 11 have been canceled and claims 12-13 have been added.  Therefore, claims 1-3,8-10 and 12-13 are currently pending.  Applicant’s amendment has overcome the 35 U.S.C. 112(b) rejections of the previous Office Action; however, applicant’s amendment has prompted the following Objections, 35 U.S.C. 112(a) rejections and 35 U.S.C. 112(b) rejections.  This Office Action is a Final Rejection.
For future reference, please note that amendments to the claims should include a complete listing of the claims including the text of all pending claims and proper status identifiers associated within each claim.      

Specification
The amendment filed 2/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Within pages 3 and 4 of the applicant’s amended specification, the applicant recites that the hanger body and accessories can be made from a “Polycarbonate blend”.  This material is not disclosed within the originally filed disclosure (5/28/2020) and is therefore considered “new matter”.  Additionally, on page 4 of the applicant’s amended specification, the applicant states that the modular high capacity hanger is 17.5” long, 1” thick and 12” wide; however, the originally filed disclosure recites that the modular high capacity hanger is 18” wide, 1” thick and 12” high.  The examiner is okay with changing “long” to “wide” and “wide” to “high”.  However, a “17.5” length/width is not supported within the originally filed disclosure (which states an 18” width/length) and therefore considered “new matter”.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, please replace the numerical numbers with the numbers in word/written form.  For example: “2 locking holes” should be “two locking holes”, “4 sets of appendages” should be “four sets of appendages” and “2 retaining spurs” should be “two retaining spurs”.
Regarding claim 1, note that each of the applicant’s amended sections (there are four) include “and;” at the end thereof.  Note that “and” should be after the semicolon (“;”), not before.  For example, at the end of the first section: “to hold a diversity of garments and gear and;” should be “to hold a diversity of garments and gear; and”.
Regarding line 15 of claim 1, please replace “its lower side” with “a lower side” in order to avoid antecedent basis issues.
Regarding lines 27-29 of claim 1, please replace “each said secondary arm” with “each of said two secondary arms” (two occurrences) and please replace “its upper side” with “an upper side” in order to avoid antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the applicant recites that the hanger body is a “flat body (1)”.  The applicant’s originally filed disclosure (5/28/2020) fails to mention that the body is “flat” as claimed.  Note that “flat” is defined as “smooth and even; without marked lumps or indentions” (Dicitonary.com).  The applicant’s originally filed disclosure states that the hanger body include “I beam sections and hollowed out sections” thus disclosing “indentions”.  Such is supported by the figures.  Therefore, how is the hanger body flat?
Regarding claim 12, the material of the hanger body and components thereof being a “polycarbonate blend” is considered “new matter” because the originally filed disclosure (5/28/2020) does not mention such a material.
All remaining claims are dependent from a rejected claim and therefore also rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that the claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding line 5 of claim 1, the applicant states that the hanger includes a “a flat body”.  However, as discussed within the 35 U.S.C. 112(a) rejection above, the originally filed disclosure fails to mention that the hanger body is flat.  Rather, the applicant’s originally filed disclosure recites that that the hanger body includes “I beam sections and hollowed out sections”.  Note that “flat” is defined as “smooth and even; without marked lumps or indentions” (Dicitonary.com). Since the applicant’s original specification and figures show indentions in the form of I beam sections and hollowed out sections, how is the body to be considered flat?   
Claim 1 recites the limitation "said body" in line 7 and the limitation “the hanger body” in each of lines 14, 27, and 37.  There is insufficient antecedent basis for these limitations in the claim.  Is the applicant referring to the previously introduced “flat body” (line 5)?  Note that the claim language should stay consistent throughout the claims.  Additionally, note that “the hanger body” can also be found in many of the dependent claims.
 Regarding line 7 of claim 1, the recitation “4 sets of appendages” is indefinite because it is not clear what the four sets of appendages represent within the applicant’s invention.  Note that a “set” would comprise “at least two items”.  The applicant’s specification refers to “three sets of arms” wherein the sets are represented by a combination of the upper arms (2), the secondary arms (5) and the lower arms (10).  However, a fourth “set” or “pair” of arms does not seem to exist.  Note that only a singular lower body hook 27 extends from one of the lower arms 10.  Therefore, what is the fourth set of appendages?  Are the arms not the appendages?  Furthermore, applicant’s claim 1 continues to include language claiming each of the upper arms, secondary arms and lower arms.  It is not clear if these arms are the appendages as claimed.  Are the appendages and the arms the same components or are the appendages meant to be different components of the applicant’s invention?   
Regarding lines 26-27 of claim 1, the applicant recites that two secondary arms are “extending downward from the upper arms and inward towards the hanger body”.  It is not clear from this recitation if the applicant is stating that an upper arm has two secondary arms extending therefrom or if each upper arm has a [single] secondary arm extending therefrom.
Claim 1 recites the limitation "the upper side" in line 38 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding lines 38-40, the recitation, “said lower arms extend slightly downward and ends with a cylindrical stop with a locking hole”.  This recitation is considered indefinite because it is unclear if each lower arm ends with a cylindrical stop and locking hole or if the combination of both lower arms ends with a single cylindrical stop and locking hole.
Claim 1 recites the limitation "the base" in line 49 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-3, 8-10 and 12-13, each of these claims is improperly dependent from independent claim 1.  Note that the applicant’s dependency statement for each of claims 2-3, 8-10 and 12-13 is specific to a portion of the structure of independent claim 1 and not the entire hanger of claim 1 as proper.  Accordingly, the dependency of the dependent claims is unclear.  Note that claim 2 recites “The arm slots (3) of claim 1”.  A proper dependency statement for claim 2 would be something like “The multi-function hanger system according to claim 1, wherein said arm slots are located on…”.  Similarly, a dependency statement for claim 3 could be “The multi-function hanger system according to claim 1, wherein said two secondary arms are designed…”.  Note that each of the suggested dependency statements would incorporate all of the structure of independent claim 1.  Appropriate correction of each of the dependent claims is required.  The dependency statement of claim 9 is further considered indefinite because claim 9 appears to be dependent from 3 different claims wherein claim 1 does not include “soft lock O rings” as claimed and claim 10 follows claim 9.  Additionally, claim 10 is further considered indefinite because claim 1 does not include “four removable accessory hooks” as claimed.  Note that claim 1 includes only two accessory hooks wherein the recitation associated therewith is functional in nature.  Claim 13 is also further indefinite because claim 1 does not disclose the hanger body being a “compact oval profile” as claimed.      
Claim 2 recites the limitation "the underside" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the downward curve" and “the gap” in lines 6 and 8, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the upper center section" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 9 recites the limitations "the handle insert" and “the accessory hooks stems” in lines 7-8, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, the applicant recites that the “four removable accessory hooks of claim 1 can mate with any of the four locking holes”.  However, claim 1 does not recite four hooks or four locking holes.  Therefore, what hooks and locking holes is the applicant referring?  
Claim 10 recites the limitations "the hook stem" and “the spurs” in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, regarding claim 12, the applicant’s originally filed disclosure does not support a “polycarbonate blend” as discussed within the 35 U.S.C. 112(a) rejection above (“new matter”).  Accordingly, it is unclear what types of plastics are considered “high strength” as claimed.
Claim 13 recites the limitation "the compact oval profile" in the first line thereof.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, note the use of the term “impossible”.  Even though the applicant’s hanger is made to be more compactly stored, the inability to remove the handle and accessory hooks therefrom would not necessarily make it impossible to pack the hanger in luggage as claimed.  
Note that any remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from a rejected claim.

Conclusion
Note that no prior art has been applied to the applicant’s claims.
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 6,105,835 discloses a garment hanger with multiple arms extending from a central section of a hanger body.  Note that both US 4,074,838 and US 3,963,154 show a hanger with a swivel hook.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732